LaMONICA HERBST & MANISCALCO, LLP
Counsel to Marianne T. O’Toole, as Trustee
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
Telephone: (516) 826-6500
David A. Blansky, Esq.
Salvatore LaMonica, Esq.
Holly R. Holecek, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
In re:                                                                 Chapter 7

MICHAEL P. D’ALESSIO, et al.,                                            Case No.: 18-22552 (RDD)
                                                                         (Jointly Administered)
                           Debtors.
---------------------------------------------------------------------x
MARIANNE T. O’TOOLE, Solely in Her Capacity as
Chapter 7 Trustee of the Estate of Michael Paul
Enterprises LLC,
                                                                         Adv. Pro. No.: 20-06274 (RDD)
                          Plaintiff,

        -against-

MAGNOLIA CONSULTING, LLC, IRENE D’ALESSIO,
and RONALD D’ALESSIO,

                           Defendants.
---------------------------------------------------------------------x

                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK                  )
                                   ss:
COUNTY OF NASSAU                   )

        CHRISTINE VITIELLO, being duly sworn, deposes and says:

      Deponent is not a party to the action, is over 18 years of age and resides in Nassau
County, New York.




                                                         1
        On June 5, 2020, deponent served the SUMMONS AND NOTICE OF PRETRIAL
CONFERENCE IN AN ADVERSARY PROCEEDING and COMPLAINT by First Class
Mail upon the parties listed below at the addresses listed, said addresses designated for that
purpose, by depositing a true copy of same enclosed in a postpaid, properly addressed wrapper,
in an official depository under the exclusive care and custody of United States Postal Service
within the State of New York.

TO:    Magnolia Consulting, LLC
       The Limited Liability Company
       12 Water Street, Suite 204
       White Plains, New York 10601
       Attn.: Irene D’Alessio and Ronald D’Alessio, Members, or Other Member or Agent
       Authorized to Accept Service of Process

       Magnolia Consulting, LLC
       c/o Irene D’Alessio and Ronald D’Alessio, Members
       55 North Broadway, Apt. 2-9
       White Plains, New York 10601

       Irene D’Alessio
       55 North Broadway, Apt. 2-9
       White Plains, New York 10601

       Ronald D’Alessio
       55 North Broadway, Apt. 2-9
       White Plains, New York 10601

       Courtesy copy to:

       Sanford Rosen, Esq.
       Rosen & Associates, PC
       747 Third Avenue
       New York, New York 10017-2803

                                           s/ Christine Vitiello
                                           Christine Vitiello


Sworn to before me 5th day of June 2020

s/ Melanie A. FitzGerald
Melanie A. FitzGerald
Notary Public, State of New York
No. 02FI4841188
Qualified in Nassau County
Commission Expires December 31, 2021



                                              2
